ORDER

PER CURIAM.
Defendant appeals from a judgment convicting him of robbery in the first degree and armed criminal action and sentencing him to twenty years imprisonment for the former and five years for the latter. He also appeals from denial of his post-conviction motion following an evidentiary hearing. No jurisprudential purpose would be served by an opinion. The findings of fact on the post-conviction motion are supported by the evidence and are not clearly erroneous and no error of law appears. The parties have been furnished with a statement setting forth the basis for this order.
Judgment affirmed. Rules 30.25(b), 84.16(b).